 1   REBECCA BRUCH, ESQ. (SBN 7289)
     ERICKSON, THORPE & SWAINSTON, LTD.
 2   99 W. Arroyo Street
     Reno, Nevada 89509
 3   Tel. (775)786-3930
     Fax. (775)786-4160
 4   rbruch@etsreno.com
     Attorneys for Defendant
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                            IN AND FOR THE DISTRICT OF NEVADA
 8
 9    JULIA SHADDEN,                                  Case No. 3:19-cv-00469-MMD-WGC
10                          Plaintiff,                STIPULATED NOTICE
11    v.                                              RE: REMITTAL OF
12                                                    DISQUALIFICATION
      SLOTWORLD, INC. and DOES I-X,
13
                            Defendants.
14
15            IT IS HEREBY STIPULATED AND AGREED between the parties in response to
16   Magistrate Judge William G. Cobb’s Notice of Remittal and Disqualification (ECF No.
17   8), and notwithstanding Judge Cobb’s disclosures contained therein, that Judge Cobb
18   shall not be disqualified as the Magistrate Judge in this case.
19            RESPECTFULLY SUBMITTED this 29th day of August, 2019.
20
                                                   ERICKSON, THORPE & SWAINSTON, LTD
21
22    /s/ Mark Mausert__________________            _/s/ Rebecca Bruch___________________
      MARK MAUSERT, ESQ. (SBN 2398)                REBECCA BRUCH, ESQ. (SBN 7289)
23    CODY OLDHAM, ESQ. (SBN 14594)                99 West Arroyo Street
      729 Evans Avenue                             Reno, Nevada 89509
24
      Reno, Nevada 89512
25
26         IT IS SO ORDERED.

27         DATED: September 3, 2019.

28                                               _________________________________________
                                                 UNITED STATES MAGISTRATE JUDGE

                                                      1
